STATEMENT REGARDING COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES Exhibit 12.1 Fiscal Year Ended December 31, (in thousands) Fixed Charges: Interest expensed $ — $ — $ — $ $ Interest capitalized — Estimated interest within rental expense 39 14 20 24 22 Total Fixed Charges $ $ 14 $ $ $ Earnings: Pre-tax income (loss) from continuing operations before noncontrolling interest $ Fixed charges Interest capitalized — Total Earnings $ Ratio of Earnings to Fixed Charges 102.1x 144.79x 44.24x Deficiency of Earnings to Cover Fixed Charges n/a n/a n/a $ $
